                                        UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MISSOURI WESTERN DIVISION

UNITED STATES OF AMERICA                                                     §     JUDGMENT IN A CRIMINAL CASE
                                                                             §
v.                                                                           §
                                                                             §     Case Number: 4:19-CR-00233-BCW(1)
MICHAEL A CARNAGEY                                                           §     USM Number: 34222-045
                                                                             §     Ronna Holloman-Hughes, FPD
                                                                             §     Defendant’s Attorney

THE DEFENDANT:

☒ pleaded guilty to count 1 of the Indictment on October 2, 2019.

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense                                                                       Offense Ended      Count

21 U.S.C. §§ 841(a)(1) and (b)(1)(B) – Possession with Intent to Distribute 50 Grams or More of a         07/02/2019         1
Mixture or Substance Containing Methamphetamine




The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                      May 27, 2020
                                                                      Date of Imposition of Judgment




                                                                      /s/Brian C. Wimes
                                                                      Signature of Judge

                                                                      JUDGE BRIAN C. WIMES
                                                                      UNITED STATES DISTRICT COURT
                                                                      Name and Title of Judge

                                                                      May 27, 2020
                                                                      Date




                      Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 1 of 6
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 6

DEFENDANT:                 MICHAEL A CARNAGEY
CASE NUMBER:               4:19-CR-00233-BCW(1)

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Federal Bureau of Prisons to be imprisoned for a total term of:

65 months as to count 1.

     The court makes the following recommendations to the Federal Bureau of Prisons: That the defendant be placed at either the
☒ Yankton, SD or Sandstone, MN facility.



☒ The defendant is remanded to the custody of the United States Marshal.
☐ The defendant shall surrender to the United States Marshal for this district:

        ☐ at                                      ☐     a.m.       ☐     p.m.      on

        ☐ as notified by the United States Marshal.

☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        ☐ On or before 2 p.m. on
        ☐ as notified by the United States Marshal.
        ☐ as notified by the Probation or Pretrial Services Office.


                                                           RETURN
I have executed this judgment as follows:


        Defendant delivered on                                    to


at                                     , with a certified copy of this judgment.




                                                                                           UNITED STATES MARSHAL

                                                                                                    By
                                                                                        DEPUTY UNITED STATES MARSHAL




                    Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 2 of 6
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 6

DEFENDANT:                 MICHAEL A CARNAGEY
CASE NUMBER:               4:19-CR-00233-BCW(1)

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: five (5) years.

                                          MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
          of restitution. (check if applicable)
5. ☒      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
          you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

         You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.




                    Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 3 of 6
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                  Judgment -- Page 4 of 6

DEFENDANT:                  MICHAEL A CARNAGEY
CASE NUMBER:                4:19-CR-00233-BCW(1)

                                STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at www.txnp.uscourts.gov.

Defendant’s Signature                                                                               Date




                     Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 4 of 6
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                 Judgment -- Page 5 of 6

DEFENDANT:                 MICHAEL A CARNAGEY
CASE NUMBER:               4:19-CR-00233-BCW(1)

                                 SPECIAL CONDITIONS OF SUPERVISION

    In addition to the mandatory and standard conditions of supervision adopted by the Court, the defendant shall also
    comply with the following special conditions of supervised release:

    a)   Successfully participate in any outpatient or inpatient substance abuse counseling program, which may include
         urinalysis, sweat patch, or Breathalyzer testing, as approved by the Probation Office and pay any associated costs as
         directed by the Probation Office.

    b) The defendant shall submit his/her person and any property, house, residence, office, vehicle, papers, computer,
       other electronic communication or data storage devices or media and effects to a search, conducted by a U.S.
       Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
       or evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
       defendant shall warn any other residents that the premises may be subject to searches pursuant to this condition.

    c)   The defendant shall comply with the Western District of Missouri Offender Employment Guideline which may
         include participation in training, counseling, and/or daily job searching as directed by the probation officer. If not in
         compliance with the condition of supervision requiring full-time employment at a lawful occupation, the defendant
         may be required to perform up to 20 hours of community service per week until employed, as approved or directed
         by the probation officer.

    d) The defendant shall provide the Probation Office with access to any requested financial information.

    e)   The defendant shall satisfy any warrants/pending charges with the first 30 days of supervised release.




                                             ACKNOWLEDGMENT OF CONDITIONS

I have read the conditions of supervision set forth in this judgment and I fully understand them. I have been provided a copy of them.

I understand that upon finding of a violation of probation or supervised release, the Court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision. I understand additional information regarding these conditions is
available at the www.uscourts.gov.

_______________________________________                ____________________
Defendant                                              Date

________________________________________               ____________________




                    Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 5 of 6
AO 245B (Rev. TXN 9/17) Judgment in a Criminal Case                                                                             Judgment -- Page 6 of 6

DEFENDANT:                    MICHAEL A CARNAGEY
CASE NUMBER:                  4:19-CR-00233-BCW(1)

                                          CRIMINAL MONETARY PENALTIES
               The defendant must pay the total criminal monetary penalties as set forth below:

                                             Assessment              JVTA Assessment*                          Fine                        Restitution
TOTALS                                          $100.00                                                     WAIVED                                N/A


It is ordered that the Defendant shall pay to the United States a special assessment of $100.00, which shall be due immediately. Said
special assessment shall be paid to the Clerk, U.S. District Court.

Since the Court finds the defendant does not have the ability to pay a fine, the fine is waived.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C. §
3664(i), all nonfederal victims must be paid before the United States is paid.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.




                       Case 4:19-cr-00233-BCW Document 29 Filed 05/27/20 Page 6 of 6
